DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “second energy” in line 2. It is unclear whether this limitation is intended to be interpreted as the second energy recited in claim 22, or a different second energy. 
Claim 34 recites the limitation " the extended configuration " in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation " the housing on the first or second jaw arm " in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 35-37 are rejected as being dependent on a rejected claim. 
Claim 38 recites the limitation “second energy” in line 2. It is unclear whether this limitation is intended to be interpreted as the second energy recited in claim 22, or a different second energy. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-27, 29, 32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al., (US 20050119654; hereinafter Swanson) in view of Dumbauld et al., (US 20090112206; hereinafter Dumbauld).
Regarding claim 22, 27, and 29, Swanson discloses (Figures 16-24B) a surgical instrument, comprising: a handle assembly (510, 512); and an end effector operably (524) coupled to the handle assembly (510, 512), wherein the end effector (524) comprises: a first jaw (548b) coupled to a first jaw arm (514); a second jaw (548a) coupled to a second jaw arm (516), wherein the first jaw and second jaw are configurable between an open configuration and a closed configuration, an electrode (526a/b) disposed on at least one of the first jaw and the second jaw, wherein the electrode (526a/b) is configured to deliver first energy to tissue positioned between the first jaw and the second jaw; and a probe (528a/b, 530a/b), wherein the probe is configured to deliver second energy to tissue, and wherein the second energy comprises non-therapeutic energy for providing electrical stimulation to tissue ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Swanson fails to disclose that the probe is movable relative to the handle assembly and the electrode between an extended configuration and a retracted configuration, wherein the probe is retractable from the extended configuration into a housing of the first or second jaw arm, and that the handle assembly comprises a retraction mechanism, wherein the retraction mechanism comprises a slide retraction mechanism and is configured to move the probe between the extended configuration and the retracted configuration. However, Dumbauld teaches (Figures 1A-1D and 4) a surgical instrument having a handle assembly comprising a retraction mechanism (450), wherein the retraction mechanism (450) comprises a slide retraction mechanism and is configured to move an active element (154) relative to the handle assembly and an electrode (112/122) between an extended configuration and a retracted configuration, wherein the active element (154) is retractable from the extended configuration into a housing of a first or second jaw arm (110/120), ([0047]-[0048], [0063], [0066], [0079]-[0080], [0086]). Therefore, it would have been obvious to one of ordinary skill in the art to modify Swanson such that the probe (the active element) is movable relative to the handle assembly and the electrode between an extended configuration and a retracted configuration, wherein the probe (the active element) is retractable from the extended configuration into a housing of the first or second jaw arm, and that the handle assembly comprises a retraction mechanism, wherein the retraction mechanism comprises a slide retraction mechanism and is configured to move the probe (the active element) between the extended configuration and the retracted configuration, as taught by Dumbauld, because the modification would provide selective extension of the probe (Dumbauld; [0080]) to enable placement of the probe in a desired position for treatment.
Regarding claim 23, Swanson discloses (Figures 16-24B) that the probe comprises a first probe (528a, 530a) and a second probe (528b, 530b), ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claim 24, Swanson discloses (Figures 16-24B) that a gap is defined between a distal end of the first probe (528a, 530a) and a distal end of the second probe (528b, 530b), ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claim 25, Swanson discloses (Figures 16-24B) that the distal end of the first probe and the distal end of the second probe are configured to contour towards the gap ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claim 26, Swanson discloses (Figures 16-24B) that the probe is positioned adjacent the first jaw and the second jaw ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claim 32, Swanson discloses (Figures 16-24B) that the first energy comprises therapeutic energy for sealing or cutting tissue ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claims 34 and 37, Swanson discloses (Figures 16-24B) a surgical system, comprising: an energy source; and a surgical instrument operably coupled to the energy source, wherein the surgical instrument comprises: a housing; and an end effector (524) extending from the housing, wherein the end effector comprises: a first jaw (548b) coupled to a first jaw arm (514); a second jaw (548a) coupled to a second jaw arm (516), wherein the first jaw and second jaw are configurable between an open configuration and a closed configuration, an electrically conductive member (526a/b) coupled to at least one of the first jaw and the second jaw, wherein the energy source is configured to provide first energy to the electrically conductive member (526a/b) for sealing or cutting tissue positioned between the first jaw and the second jaw; and a probe (528a/b, 530a/b), wherein the energy source is configured to provide non-therapeutic, second energy to the probe for providing electrical stimulation to tissue ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Swanson fails to disclose that the probe is movable relative to the housing and the electrically conductive member between a deployed position and a retracted position, wherein the probe is retractable from the extended configuration into a housing of the first or second jaw arm, and that the handle assembly comprises a retraction mechanism, and wherein the retraction mechanism is configured to move the probe between the deployed position and the retracted position, and further wherein, in the deployed position, the probe extends to a location laterally offset from the first jaw and the second jaw. However, Dumbauld teaches (Figures 1A-1D and 4) a surgical instrument having a handle assembly comprising a retraction mechanism (450), wherein the retraction mechanism (450) is configured to move an active element (154) relative to the housing and the electrically conductive member (112/122) between a deployed position and a retracted position, wherein the active element (154) is retractable from the extended configuration into a housing of the first or second jaw arm (110/120), ([0047]-[0048], [0063], [0066], [0079]-[0080], [0086]). Therefore, it would have been obvious to one of ordinary skill in the art to modify Swanson such that the probe (the active element) is movable relative to the housing and the electrically conductive member between a deployed position and a retracted position, wherein the probe (the active element) is retractable from the extended configuration into a housing of the first or second jaw arm, and that the handle assembly comprises a retraction mechanism, and wherein the retraction mechanism is configured to move the probe (the active element)  between the deployed position and the retracted position, as taught by Dumbauld, because the modification would provide selective extension of the probe (Dumbauld; [0080]) to enable placement of the probe in a desired position for treatment. Furthermore, in the deployed position of the modified device, the probe would extend to a location laterally offset from the first jaw and the second jaw since the probe 528 in Swanson would extend to a location laterally offset from the first jaw and the second jaw. 
Regarding claim 35, Swanson discloses (Figures 16-24B) that the probe comprises a first probe (528a, 530a) and a second probe (528b, 530b), ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claim 36, Swanson discloses (Figures 16-24B) that a gap is defined between a distal end of the first probe (528a, 530a) and a distal end of the second probe (528b, 530b), and wherein the distal end of the first probe and the distal end of the second probe are configured to contour towards the gap ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson/Dumbauld, as applied to claim 27, and further in view of Milliman, (US 20100282813).
Regarding claim 28, Swanson/Dumbauld fails to teach that the retraction mechanism comprises a wheel retraction mechanism. However, Milliman teaches a surgical system having a wheel mechanism (rotatable knob 22) for providing axial movement to a desired element (46), ([0072], [0075]-[0080]). It would have been obvious to substitute the retraction mechanism taught by Dumbauld with the wheel retraction mechanism taught by Milliman because both mechanisms provide the same function of axially moving a desired element, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson/Dumbauld, as applied to claims 22 and 34 above, and further in view of Mehta et al., (US 20160206363; hereinafter Mehta).
Regarding claim 30, Swanson/Dumbauld fails to teach that the handle assembly comprises a switch configured to control an amount of second energy delivered to the probe from an energy source. However, Mehta teaches (Figure 1) a surgical system with a handle assembly having a switch (112) configured to control an amount of second (stimulation) energy delivered to a desired element from an energy source ([0046]). It would have been obvious to modify Swanson/Dumbauld to include a switch, as taught by Moses, because the modification would permit the user to selectively apply electrosurgical energy while giving the user more visual and tactile control over the application of electrosurgical energy (Moses; [0046]). Since the stimulation energy of the modified device is provided by the probe of Swanson, the switch is configured to control an amount of second energy delivered to the probe from an energy source.
Regarding claim 38, Swanson/Dumbauld fails to teach that the housing comprises a switch configured to control an amount of the second energy provided to the probe from the energy source. However, Mehta teaches (Figure 1) a surgical system with a housing having a switch (112) configured to control an amount of second (stimulation) energy delivered to a desired element from an energy source ([0046]). It would have been obvious to modify Swanson/Dumbauld to include a switch, as taught by Moses, because the modification would permit the user to selectively apply electrosurgical energy while giving the user more visual and tactile control over the application of electrosurgical energy (Moses; [0046]). Since the stimulation energy of the modified device is provided by the probe of Swanson, the switch is configured to control an amount of second energy delivered to the probe from an energy source.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson/Dumbauld, as applied to claim 22, and further in view of Stice et al., (US 4926860; hereinafter Stice).
Regarding claim 31, Swanson/Dumbauld fails to teach that the probe is comprised of a shape memory material. However, Stice teaches a surgical system having a probe comprised of a shape memory material (Col. 1, lines 57-68; Col. 4, lines 42-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson/Dumbauld such that the probe is comprised of a shape memory material, as taught by Stice, because the modification would provide the probe with a superelastic/pseudoelastic shape recovery characteristic (Stice; Col. 4, lines 42-56) for variable use within different configurations of target areas. 
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Mehta and Dumbauld. 
Regarding claim 39, Swanson discloses (Figures 16-24B) a surgical system, comprising: an energy source (power supply in elements 200 and 300); an end effector (524) operably coupled to the energy source, wherein the end effector comprises: a first jaw (548b) coupled to a first jaw arm (514); a second jaw (548a) coupled to a second jaw arm (516), wherein the first jaw and the second jaw are configurable between an open configuration and a closed configuration, an electrode (526a/b) disposed on at least one of the first jaw and the second jaw, wherein the electrode (526a/b) is configured to deliver first energy to tissue positioned between the first jaw and the second jaw; and a probe (528a/b, 530a/b), wherein the probe is configured to deliver second energy to tissue; and a control system (control system in elements 200 and 300) operably coupled to the end effector and the energy source (power supply), ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Swanson fails to disclose that the control system comprises: a first actuator configured to control the first energy provided to the at least one of the first jaw and the second jaw from the energy source; a second actuator configured to control the second energy provided to the probe from the energy source. However, Mehta teaches (Figure 1) a surgical system having a control system which comprises: a first actuator (154) configured to control a first energy provided to an end effector from an energy source; a second actuator (112) configured to control a second energy provided for stimulation from an energy source ([0081]-[0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson to include first and second actuators, as taught by Mehta, because the modification would allow ease of operational handling of energy initiation with the physician's index finger or thumb (Mehta; [0082]). Furthermore, since the modified device includes the first and second jaws of Swanson as the end effector, the first actuator is configured to control the first energy provided to the at least one of the first jaw and the second jaw from the energy source. Since the probe of the modified device provides the stimulation energy, the second actuator is configured to control the second energy provided for stimulation to the probe from the energy source.
Swanson/Mehta fails to teach that the probe is movable relative to the first jaw, the second jaw, and the electrode between an extended configuration and a retracted configuration, wherein the probe is retractable from the extended configuration into a housing of the first or second jaw arm, and wherein, in the extended configuration, the probe extends to a location laterally offset from, and not in-between, the first jaw and the second jaw. However, Dumbauld teaches (Figures 1A-1D and 4) a surgical instrument having a handle assembly comprising a retraction mechanism (450), wherein the retraction mechanism (450) is configured to move an active element (154) relative to a first jaw (110), a second jaw (120), and an electrode (112/122) between an extended configuration and a retracted configuration, wherein the active element (154) is retractable from the extended configuration into a housing of a first or second jaw arm (114/124), ([0047]-[0048], [0063], [0066], [0079]-[0080], [0086]). Therefore, it would have been obvious to one of ordinary skill in the art to modify Swanson such that the probe (the active element) is movable relative to the first jaw, the second jaw, and the electrode between an extended configuration and a retracted configuration, wherein the probe (the active element) is retractable from the extended configuration into a housing of the first or second jaw arm, as taught by Dumbauld, because the modification would provide selective extension of the probe (Dumbauld; [0080]) to enable placement of the probe in a desired position for treatment. Furthermore, in the extended configuration of the modified device, the probe would extend to a location laterally offset from, and not in-between, the first jaw and the second jaw, since the probe 528 in Swanson would extend to a location laterally offset from, and not in-between, the first jaw and the second jaw. 
Regarding claim 40, Swanson discloses (Figures 16-24B) that the first energy comprises therapeutic energy for sealing or cutting tissue ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claim 41, Swanson discloses (Figures 16-24B) that the second energy comprises non- therapeutic energy for providing electrical stimulation to tissue ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Response to Arguments
Applicant’s arguments filed 04/11/2022 have been fully considered and are persuasive.  Therefore, the rejection(s) has/have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Dumbauld, which teaches a surgical instrument comprising a probe which is retractable from the extended configuration into a housing of a first or second jaw arm. In combination with Swanson, the modified device teaches the invention as claimed in at least amended claims 1 and 34. In combination with Swanson and Mehta, the modified device teaches the invention as claimed at least in amended claim 39.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794